Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/5/2020, with respect to the rejection(s) of claim(s) 1-7 and 9 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (hereafter Woo)(US PgPub 2017/0249791) and in view of Esselink et al. (hereafter Esselink)(US PgPub 2015/0161832).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the key issuance based on normalcy operation of an old key of Esselink to the virtual key issuance system of Woo, motivation being to determine whether an old/current key is still usable with a vehicle before issuing a new key which conserves system resources.
Regarding claim 2, Woo discloses wherein said electronic key system comprises a first storage and a second storage, both of which are configured to store therein the electronic key, and said electronic key issuing apparatus is configured to issue the electronic key with the second key code to one of the first storage and the second storage, provided in the at least one of the moving body and the facility, on a condition that said electronic key issuing apparatus is requested to reissue the electronic key when the electronic key with the first key code is stored in the other of the first storage and the second storage (Figure 1, Element 130 and Paragraphs 0061 and 0064 where the memory of user device 101 includes multiple memory blocks that store the electronic keys and Figure 21, Element 2102 where the server includes a memory for storing keys).
Regarding claim 3, Woo discloses wherein the first storage is provided in the moving body (Figure 1, Element 101), and the second storage is provided in a facility in which the moving body is stopped (Figure 21, Element 2102 where server is provided within a facility structure).
Regarding claim 4, Woo discloses an electronic key managing apparatus (Figure 1) comprising: a storage configured to store therein an electronic key associated with a moving body (Figure 1, Element 130 and Paragraph 0061); a determinator configured to determine whether or not an electronic key with a first key code as the electronic key is normal (Figure 1, Figure 21, Element 2150 and Paragraphs 0281-0282 where the user device determines whether the electronic key is old and should be reissued); and a requester configured to request an electronic key issuing apparatus, which is configured 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the key issuance based on normalcy operation of an old key of Esselink to the virtual key issuance system of Woo, motivation being to determine whether an old/current key is still usable with a vehicle before issuing a new key which conserves system resources.
Regarding claim 5, Woo discloses wherein said requester is configured to request the electronic key issuing apparatus, which is configured to issue the electronic key, to reissue an electronic key with a second key code, which is different from the first key code, as the electronic key, on condition that it is determined by said determinator that the electronic key with the first key code is not normal (Figure 21, Elements 2154-2155 and Paragraphs 0286-0288 where the vehicle manufacturer server issues and delivers a new, different electronic key that replaces the old electronic key based on the request).

 Regarding claim 9, Woo discloses wherein the moving body is a vehicle (Figure 18A, Element 1803).
Regarding claim 10, Woo discloses wherein said determinator configured to determine that the electronic key with the first key code works normally, if security associated with the moving body is canceled by the electronic key with the first key code and to determine that the electronic key with the first key code does not work normally, if security associated with the moving body is not canceled by the electronic key with the first key code (see rejection for claim 1 and Paragraphs 0281-0282 where an old key does not cancel the security associated with a new vehicle).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687